In the United States Court of Federal Claims
                                          No. 19-506C
                                     Filed: January 8, 2021
                                     FOR PUBLICATION


 BANNUM, INC.,
                                                         Keywords: Summary
                    Plaintiff,                           Judgment; RCFC 56; Bureau
                                                         of Prisons; Contract Disputes
 v.                                                      Act; 41 U.S.C. § 7104;
                                                         Termination for Convenience;
 UNITED STATES,                                          Termination Settlement
                                                         Proposal
                    Defendant.


Justin T. Huffman, Camardo Law Firm, P.C., Auburn, NY, for the plaintiff.

P. Davis Oliver, Commercial Litigation Branch, Civil Division, U.S. Department of Justice,
Washington, D.C., Monica Barron, Bureau of Prisons, of counsel, for the defendant.

                                 MEMORANDUM OPINION

HERTLING, Judge

        The plaintiff, Bannum, Inc., seeks $317,490.55 in bid preparation and other costs under
the Contract Disputes Act, 41 U.S.C. § 7104, resulting from the termination of Bannum’s
contract. The defendant, the United States, acting through the Bureau of Prisons (“BOP”),
terminated its contract with Bannum for convenience, as part of corrective action following a bid
protest. Subsequently, the BOP contracting officer rejected Bannum’s certified claim, submitted
in the form of a termination settlement proposal, which included the costs sought in this case.

       The defendant has moved for summary judgment under Rule 56 of the Rules of the Court
of Federal Claims (“RCFC”). It argues that the undisputed material facts demonstrate that
Bannum is not entitled to recover any costs in connection with the termination of the contract.
The Court agrees and grants the defendant’s motion for summary judgment.

I.     BACKGROUND

        In January 2015, the BOP awarded Contract No. DJB200231 to Bannum for residential
re-entry services in New Orleans, Louisiana. (ECF 1, ¶ 6.) The incumbent contractor,
Volunteers of America Greater New Orleans, Inc. (“VOAGNO”), filed a protest of the award at
the Government Accountability Office (“GAO”). (Id. ¶ 7.) As a result, contract performance
was automatically stayed. (Id.)
       As a result of VOAGNO’s protest, the BOP decided to take corrective action, including
reevaluating offerors’ proposals and making a new source selection decision. (Id. ¶ 8.) The
contracting officer identified four issues that necessitated the BOP’s corrective action:

               (1) the language in the technical evaluation did not support the
               overall ratings and risk level for Bannum in the site location and
               facility evaluation factors; (2) [the contracting officer] failed to
               consider a statement in Bannum’s proposal that qualified its
               obligation to meet the 120-day availability requirement; (3) the
               source selection decision relied on an earlier draft of the technical
               evaluation report and as a result had assigned a higher risk level to
               Bannum’s proposal than was assigned in the final technical
               evaluation report; and (4) the source selection decision did not fully
               consider the substance, relative merits, and ratings of each contract
               submitted for evaluation of past performance.

(ECF 23, App. at 2.)

      In February 2015, the GAO dismissed VOAGNO’s protest as academic, due to the
BOP’s proposed corrective action. (ECF 1, ¶ 8; ECF 23, App. at 2.)

        In March 2015, Bannum filed its own protest with the GAO, claiming that the BOP’s
corrective action in response to VOAGNO’s protest was improper. (ECF 23, App. at 3.) In June
of the same year, the GAO dismissed Bannum’s protest, finding that “the concerns raised by the
contracting officer reasonably justified the agency’s decision to take corrective action.” (Id. at
10.) The GAO found that “the contracting officer identified an inconsistency in assigning
Bannum’s proposal a satisfactory rating and low risk under the facility factor in light of the poor
state of Bannum’s proposed facility . . . .” (Id.)

       In July 2015, a BOP contracting officer notified Bannum that Contract DJB200231 was
terminated in its entirety, for convenience of the government, at no cost to the government.
(ECF 1, ¶ 9; see ECF 1, Ex. 2.) In that notice, the contracting officer asked Bannum to sign an
enclosed bilateral modification to the contract, but Bannum did not sign it. (ECF 1, ¶ 9; ECF 23,
App. at 2.)

         In August 2015, Bannum filed another protest with the GAO, arguing that the termination
of its contract was improper. (ECF 1, ¶ 10; ECF 23, App. at 3.) On November 2, 2015, the
GAO dismissed Bannum’s second protest. (ECF 1, Ex. 1.)

        Three days later, the contracting officer sent to Bannum a second notice of termination of
Contract DJB200231 in its entirety for the convenience of the government, at no cost to the
government. (ECF 1, ¶ 11; see id., Ex. 3.) The contracting officer enclosed a unilateral
modification reflecting the termination of the contract, noting that the termination was the
corrective action taken in response to VOAGNO’s protest. (Id.) The unilateral modification
provided that “[t]he termination of Contract DJB200231 reflects a no-cost settlement.” (ECF 1,


                                                 2
Ex. 3 at 3.) Bannum, however, had not agreed to any settlement of costs, including a no-cost
settlement. (ECF 1, ¶ 12.)

         In October 2016, Bannum submitted its final settlement proposal for the termination to
the BOP, requesting payment in the amount of $317,490.55. (Id. ¶¶ 14-17; see ECF 1, Ex. 4 at
31-35.) Bannum’s settlement proposal included four types of costs: (1) Other Costs Associated
with the Contract ($300,033.31); (2) General and Administrative Expenses ($5020.94); (3) Profit
($5,523.04); and (4) Settlement with Subcontractors ($6,913.26). (ECF 1, ¶ 17.) The category
“Other Costs Associated with the Contract” included Bid & Proposal Costs ($5,664.74),
Initial/Preparatory Costs ($44,544.68), Protest Costs ($33,596.10), and Estimated Lost Profit and
Overhead ($216,727.80). (ECF 1, Ex. 4 at 33.) The settlement proposal form that Bannum
submitted to the contracting officer included a box labeled “CERTIFICATE.” (Id. at 30.)
Bannum signed and certified the proposal. (Id.)

        In response to Bannum’s settlement proposal, on November 14, 2016, the contracting
officer requested further documentation associated with Bannum’s termination costs. (ECF 1, ¶
18; see ECF 1, Ex. 5.) Specifically, the contracting officer requested invoices, proof of payment,
and any corresponding retainer agreements or contracts. (ECF 1, Ex. 5 at 2.)

        In 2017, the BOP issued a new solicitation seeking to replace the contract it had
terminated with Bannum. The BOP eliminated Bannum from the competitive range of the
competition. (ECF 23, App. at 7.) The contracting officer had requested updated right-to-use
information because he had learned that the proposed property under the contract had been sold.1
(Id.) Bannum responded to the BOP’s discussion notices for the New Orleans property and
advised that its option to lease the proposed property remained valid, regardless of any sale of
the premises. (ECF 24, Ex. 1, Decl. of John D. Rich ¶ 22.) Bannum had not received a notice of
termination of the lease from either the original lessor or the successor owner; it still had a valid
lease. (Id. ¶ 23.) Despite three requests from the BOP contracting officer for updated
documentation, Bannum did not provide the requested updated documentation concerning its
right to use the proposed site location. (ECF 23, App. at 7.) The contracting officer eliminated
Bannum from the competition, and the BOP ultimately awarded VOAGNO a five-year contract.
(Id.) Bannum protested its exclusion from the competitive range, but the GAO denied the
protest. (Id.)

        In April 2018, the contracting officer issued a final decision regarding Bannum’s
settlement proposal, concluding that the documents Bannum submitted with its proposal were
insufficient to substantiate the costs it had claimed. (ECF 1, Ex. 6 at 2.) The final decision also


   1
      The contracting officer was concerned because, in a separate procurement, Bannum had
failed to inform him that it had lost the right to use a property in Cincinnati, Ohio until
discussions over the procurement were reopened. (ECF 23, App. at 6.) Another BOP
contracting officer had also encountered a similar problem when Bannum failed to inform her
that it had lost the right to use the proposed property until the information was requested during
later discussions. (Id.)

                                                  3
noted that, despite the contracting officer’s request, Bannum had not provided invoices, proof of
payment, and any corresponding retainer agreements or contracts in support of the costs it was
seeking in its proposed settlement. (Id.) The final decision concluded that the government
would pay no costs in connection with the termination of the contract. (Id.) The letter informed
Bannum that it had no right to appeal the decision administratively, “since Bannum’s termination
settlement proposal was submitted more than one year after the effective date of the
termination.” (Id.) Bannum alleges that this latter finding was erroneous because it had
submitted its termination settlement proposal on October 27, 2016, within one year of the
November 5, 2015 effective date of the termination. (ECF 1, ¶ 21.)

       In 2019, Bannum filed a complaint in this court challenging the contracting officer’s final
decision denying Bannum’s termination settlement proposal. (ECF 1.) Discovery closed on
August 31, 2020. (ECF 20.) Following discovery, the defendant has moved for summary
judgment pursuant to RCFC 56. (ECF 23.) The motion has been fully briefed, and the Court
determines that oral argument would not assist in the resolution of the motion.

II.    JURISDICTION AND STANDARD OF REVIEW

        The Tucker Act grants this Court “jurisdiction to render judgment upon any claim against
the United States founded either upon the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or implied contract with the United States . . . .”
28 U.S.C. § 1491(a)(1). The Court also has jurisdiction to adjudicate claims arising from
contracts covered by the Contract Disputes Act (“CDA”), 41 U.S.C. § 7101 et seq. See 28
U.S.C. § 1491 (a)(2). Portions of Bannum’s claim arise under the CDA; others arise directly
under the Tucker Act.

        Bannum’s complaint meets the CDA’s threshold requirement of arising under an
“express . . . contract . . . made by an executive agency for . . . the procurement of services.”
41 U.S.C. § 7102(a)(2). The complaint also satisfies the CDA’s jurisdictional requirements that
Bannum’s certified claim for a sum certain be submitted to and receive a final decision by the
contracting officer on the same operative facts and legal theory. See K-Con Bldg. Sys., Inc. v.
United States, 778 F.3d 1000, 1005 (Fed. Cir. 2015). Bannum submitted its certified claim in the
form of a termination settlement proposal to the BOP contracting officer to recover $317,490.55
in alleged costs, and the contracting officer issued a final decision denying that claim. (ECF 1,
Exs. 4 & 6.) Bannum challenges that final decision. The Court reviews a contracting officer’s
decision de novo, according it no deference. 41 U.S.C. § 7104(b)(4).

        Under RCFC 56, the Court shall grant summary judgment if the pleadings, affidavits, and
evidentiary materials filed in a case reveal that “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” RCFC 56(a).

       A material fact is one “that might affect the outcome of the suit.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute exists when the finder of fact may
reasonably resolve the dispute in favor of either party. See id. at 250.



                                                 4
        The moving party bears the burden of demonstrating the absence of any genuine issue of
material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “‘[T]he inferences to be
drawn from the underlying facts . . . must be viewed in the light most favorable to the party
opposing the motion.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88
(1986) (alteration in original) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)
(per curiam)). To establish “that a fact cannot be or is genuinely disputed,” a party must “cite[ ]
to particular parts of materials in the record, including depositions, documents, electronically
stored information, affidavits or declarations, stipulations . . . , admissions, interrogatory
answers, or other materials.” RCFC 56(c)(1)(A).

        One way that a moving party can demonstrate that no material fact is genuinely disputed
is by showing that the non-moving party lacks evidence needed to prove an essential element of
its claim. See Celotex Corp., 477 U.S. at 322-23 (“[A] complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”).
The moving party must do more than merely assert that the non-moving party has not produced
enough evidence, but the moving party may show that a fact cannot be genuinely disputed by
showing “that an adverse party cannot produce admissible evidence to support the fact.” RCFC
56(c)(1); see Mirror Worlds Techs., LLC v. Facebook, Inc., 800 F. App’x 901, 910 (Fed. Cir.
2020) (requiring the moving party to show that sufficient evidence cannot be produced by the
non-moving party and denying summary judgment, in part, because discovery was still open).

        If the non-moving party responds to such a motion by pointing to sufficient evidence for
the Court reasonably to find an essential element of the non-moving party’s claim, the Court will
find a genuine dispute, deny summary judgment, and allow the non-moving a chance to prove its
claim at trial. See Anderson, 477 U.S. at 248. The response “must point to an evidentiary
conflict created on the record; mere denials or conclusory statements are insufficient.” SRI Int’l
v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1116 (Fed. Cir. 1985) (en banc). While the
non-moving party may defeat a motion for summary judgment with evidence, such as hearsay,
that would not be admissible at trial, such evidence must be corroborated or reflect some indicia
of reliability. See Alpha I, L.P. v. United States, 93 Fed. Cl. 280, 293 (2010), appeal dismissed
in relevant part, 687 F.3d 1009 (Fed. Cir. 2012), cert. denied, 571 U.S. 1094 (2013).
Nonetheless, “[a]n affidavit or declaration used to support or oppose a motion must be made on
personal knowledge, set out facts that would be admissible in evidence, and show that the affiant
or declarant is competent to testify on the matters stated.” RCFC 56(c)(4). If “the record taken
as a whole could not lead a rational trier of fact to find for the non-moving party, there is no
‘genuine issue for trial,’” and a grant of summary judgment is appropriate. Matsushita, 475 U.S.
at 587 (quoting First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288 (1968)).

III.   DISCUSSION

        The defendant argues that undisputed material facts demonstrate that Bannum is not
entitled to recover any costs in connection with its settlement proposal for the contract
termination. The plaintiff counters that there are material facts in dispute.

        The Court has before it several submissions from the parties. The plaintiff has submitted
a bid protest decision from the GAO (Bannum Inc., B-411074.4 (Comp. Gen. Nov. 2, 2015))
                                                5
(ECF 1, Ex. 1); two letters from the BOP contracting officer terminating Bannum’s contract
(ECF 1, Exs. 2 & 3); Bannum’s termination settlement proposal (ECF 1, Ex. 4); one letter from
the BOP contracting officer requesting further documentation needed to analyze the settlement
proposal (ECF 1, Ex. 5); the contracting officer’s final decision denying the settlement proposal
(ECF 1, Ex. 6); and a declaration of John D. Rich, president and corporate counsel of Bannum
(ECF 24, Ex. 1). The defendant has submitted a declaration of Kevin Hoff, the BOP contracting
officer (ECF 23, App.); two bid protest decisions from the GAO (Bannum, Inc., B-411074.2, B-
411074.3 (Comp. Gen. June 12, 2015); Bannum, Inc., B-411074.5 (Comp. Gen. Oct. 10, 2017))
(ECF 23, App.); an invoice from Lee Demers Construction (id.); a complaint filed by Bannum
against seven current or former BOP employees at the U.S. District Court for the District of
Columbia and that court’s ultimate dismissal of the case (Bannum, Inc. v. Charles E. Samuels,
Jr., et al., No. 15-1233 (D.D.C. Oct. 28, 2016)) (ECF 25, App.).

        The costs that a contractor can recover following a termination for convenience are
determined by the terms of the contractual agreement between the contractor and terminating
party. OK’s Cascade Co. v. United States, 97 Fed. Cl. 635, 646 (2011), aff’d, 467 F. App’x 888
(Fed. Cir. 2012). The contract between the BOP and Bannum incorporated FAR 52.249-2,
which provides that the cost principles in FAR Part 31 shall govern all costs claimed, agreed to,
or determined under FAR 52.249-2. See FAR 52.249-2(i). The plaintiff bears the burden of
proving its termination costs with certainty, “‘as well as the burden of proving the amount of loss
with sufficient certainty so that the determination of the amount of damages will be more than
mere speculation.’” Corban Indus., Inc. v. United States, 24 Cl. Ct. 284, 286 (1991) (quoting
Lisbon Contractors, Inc. v. United States, 828 F.2d 759, 767 (Fed. Cir. 1987) (quoting Willems
Indus., Inc. v. United States, 155 Ct. Cl. 360, 376 (1961), cert. denied, 370 U.S. 903 (1962))).

        If the contractor and the contracting officer fail to agree on an amount to be paid after a
contracting officer terminates a contract for convenience, FAR 52.249-2 provides that the
contractor shall be paid: (1) “[t]he contract price for completed supplies or services . . . not
previously paid for”; (2) “[t]he costs incurred in the performance of the work terminated,
including initial costs and preparatory expense allocable thereto”; (3) “[t]he cost of settling and
paying termination settlement proposals under terminated subcontracts that are properly
chargeable to the terminated portion of the contract”; (4) a fair and reasonable profit; and (5)
“[t]he reasonable costs of settlement work terminated.” FAR 52.249-2(g).

        The plaintiff’s settlement proposal, in the form of a certified claim, sought payment for
bid and proposal costs, bid protest costs, preparatory costs, general and administrative costs,
profit on work performed, settlement expenses, and lost profit and overhead. The plaintiff
renews its claim for these costs in this suit. The Court addresses each category of the requested
costs in turn.

       A.      Bid and Proposal Costs

       The plaintiff seeks $5,664.74 in bid and proposal costs. (ECF 1, Ex. 4 at 33.) Bannum
allegedly incurred these costs in expending time on its proposal and in setting up contractually
required systems, such as calendaring, notification, and information systems. (Id. at 34 n. ii.)

                                                  6
The costs included a labor charge that Bannum calculated based on estimated hours expended by
its Vice President of Operations, Sandy Allen. (See id. at 34 n. ii, 47-50.)

        FAR Part 31 allows recovery of precontract costs “to the extent that they would have
been allowable if incurred after the date of the contract . . . .” FAR 31.205-32.2 That regulation
defines precontract costs as “costs incurred before the effective date of the contract directly
pursuant to the negotiation and in anticipation of the contract award when such incurrence is
necessary to comply with the proposed contract delivery schedule.” Id. This court has found
that bid and proposal costs were inherently precontract costs. AT&T Techs., Inc. v. United
States, 18 Cl. Ct. 315, 323 (1989).

         Under FAR 31.205-32, three requirements must be satisfied to recover precontract costs:
(1) “[s]uch costs must be incurred prior to the contract definitization”; (2) “they must be incurred
directly pursuant to negotiations with the contracting authority”; and (3) “the costs would have
been allowable if incurred after the contract was delivered.” Integrated Logistics Support Sys.
Int’l, Inc. v. United States, 47 Fed. Cl. 248, 256 (2000), aff’d, 36 F. App’x 650 (Fed. Cir. 2002),
reh’g denied. The parties do not dispute that Bannum incurred its bid and proposal costs prior to
the effective date of the contract.

       In Integrated Logistics, this court held that the second element of FAR 31.205-32
“mandates that a contractor seek approval from the contracting officer prior to spending.”
47 Fed. Cl. at 256. The court reasoned that this approval requirement protected the public fisc:

               This approval, at the very least, requires the contractor to inform the
               contracting authority of the proposed work, thereby putting the
               Government on notice, and to await government approval. Without
               notice the contractor drives the process, and the Government is at
               the contractor’s whim. Without approval, the Government has no
               say in how monies are spent and no check to prevent abuse. This is
               not the procedure established by FAR § 31.205-32. That regulation
               protects the contractor by promising reimbursement for legitimate,
               sanctioned expenses incurred prior to contract definitization, and
               protects the Government by obligating the contractor to obtain
               approval for such expenditures from the contracting authority prior
               to spending.




       2
         FAR 31.205-18(c) also allows recovery of bid and proposal costs in bid protests brought
under 28 U.S.C. § 1491(b)(2), which expressly provides for bid preparation and proposal costs.
The plaintiff concedes that it does not raise a claim under § 1491(b)(2) in its complaint and does
not argue that FAR 31.205-18(c) provides a basis for Bannum to recover bid and proposal costs.



                                                 7
Id. at 256-57. There is no dispute that Bannum neither had approval from the contracting officer
to recover bid and proposal costs nor incurred those costs pursuant to a negotiation with the
contracting officer.

        Although not challenging the contract termination itself, the plaintiff argues that its bid
and proposal costs are recoverable upon termination due to the government’s breach of its
implied contract to consider bid proposals fairly and honestly. The Court has jurisdiction under
the Tucker Act over claims founded upon implied contracts with the United States. 28 U.S.C.
§ 1491(a)(1); see also MED Trends, Inc. v. United States, 101 Fed. Cl. 638, 650 (2011) (“The
Federal Circuit has held that this court retains the implied-in-fact contract jurisdiction conferred
under section 1491(a)(1), even after the enactment of section 1491(b)(1), at least when the
plaintiff has no remedy under section 1491(b)(1).”) (citing Res. Conservation Grp., LLC v.
United States, 597 F.3d 1238, 1245 (Fed. Cir. 2010)). As a specific and narrow category of
precontract costs, bid and proposal costs “are the only pre-contract costs recoverable for the
government’s breach of its implied duty to fairly and honestly consider proposals.” AT&T
Techs., 18 Cl. Ct. at 323.

       Bannum argues that it secured the contract with the BOP through full and open
competition, but that after VOAGNO challenged that award, the BOP undermined its own
evaluation process by implementing corrective action for reasons not even alleged in
VOAGNO’s protest. Upon recompeting the contract, Bannum alleges that the BOP improperly
eliminated it from the competition altogether.

        Aside from assertions and hearsay regarding the antipathy towards it of various BOP
officials, whose role in the award and termination of the particular contract at issue is not
elaborated, Bannum presents no actual evidence that the BOP did not fairly and honestly
consider its proposals. The contracting officer identified four issues that necessitated the BOP’s
corrective action in the face of VOAGNO’s GAO protest:

               (1) the language in the technical evaluation did not support the
               overall ratings and risk level for Bannum in the site location and
               facility evaluation factors; (2) [the contracting officer] failed to
               consider a statement in Bannum’s proposal that qualified its
               obligation to meet the 120-day availability requirement; (3) the
               source selection decision relied on an earlier draft of the technical
               evaluation report and as a result had assigned a higher risk level to
               Bannum’s proposal than was assigned in the final technical
               evaluation report; and (4) the source selection decision did not fully
               consider the substance, relative merits, and ratings of each contract
               submitted for evaluation of past performance.

(ECF 23, App. at 2.)

       On their face these four issues support the BOP’s decision to rescind the initial award and
conduct a second procurement. The record is devoid of any indication of bad faith or improper
motive on the part of the BOP in taking corrective action following VOAGNO’s protest. In fact,
                                                  8
the initial award of the New Orleans contract at issue to Bannum undercuts its assertions of bad
faith on the part of the BOP, especially in light of the valid reasons identified by the contracting
officer in support of the corrective action taken in the face of VOAGNO’s GAO protest.

        During the BOP’s new solicitation, the contracting officer requested updated right-to-use
information because he had learned that the property Bannum proposed to use had been sold, and
he and the BOP had prior experiences with Bannum losing its right to use property without
notifying the BOP. (Id. at 7.) Despite three requests for updated documentation, Bannum did
not provide that documentation concerning its right to use the proposed site location. (Id.)
Accordingly, the BOP eliminated Bannum from the competitive range for the new solicitation.
(Id.)

        Bannum does not dispute that it failed to provide the information requested by the BOP.
The plaintiff has thus failed to support its claim that the defendant breached its implied duty to
consider Bannum’s proposal fairly and honestly. Instead, during the new solicitation, the
plaintiff failed to submit updated right-to-use information after repeated requests, resulting in
Bannum’s elimination from the competitive range. In considering the proposals, the contracting
officer eliminated Bannum on account of its own inaction, not due to a refusal by the contracting
officer to treat Bannum’s proposal fairly.

        Without the defendant’s breach of its duty, the plaintiff is left to rely solely on FAR Part
31 as the basis for its effort to recoup bid and proposal costs. Because Bannum did not seek the
contracting officer’s approval for bid and proposal costs, these costs are not recoverable as a
matter of law because they are not recoverable precontract costs under FAR Part 31.

        There are no material facts in dispute regarding the plaintiff’s bid and proposal costs, and
the plaintiff presents no legal basis to recover those costs. The plaintiff’s contention that the
defendant did not fairly and honestly consider its proposals is unsupported. Accordingly, the
plaintiff cannot recover its bid and proposal costs, whether the claim is considered under
§ 1491(a)(1) or the CDA.

       B.      Bid Protest Costs

        The plaintiff seeks $33,596.10 in costs incurred during its bid protests at the GAO. (ECF
1, Ex. 4 at 33.) Most of the bid protest costs are legal fees, but the total also includes $261.82 of
costs attributed to Bannum’s home office. (Id. at 33, 35.)

       There is no dispute that bid protest costs are not included in the termination for
convenience provisions of the FAR. See FAR 52.249-2(g). The defendant argues that there is
no legal basis for Bannum to recover its bid protest costs. Bannum incurred these costs
challenging the termination of the contract at the GAO; that challenge failed.

        The plaintiff again argues that its bid protest costs are recoverable because the BOP
breached an implied contract to consider Bannum’s bid fairly and honestly. The plaintiff uses
the same general assertions the Court described in the preceding section. Among these
assertions is that the BOP undermined its own evaluation process and as a result improperly

                                                  9
eliminated Bannum from the competition. This argument fails for the same reason explained
above: the contracting officer identified issues with Bannum’s bid necessitating the BOP’s
corrective action, and the contracting officer eliminated Bannum from the competition for the
new solicitation because of Bannum’s own inaction. The plaintiff has not supported its claim
that the defendant breached its duty to consider Bannum’s bid fairly and honestly.

        Because there is no dispute that bid protest costs are not allowable under the termination
for convenience clause as a matter of law, and because the plaintiff does not provide support for
its claim that the defendant breached its implied duty to consider Bannum’s bid fairly and
honestly, the plaintiff cannot recover its bid protest costs.

       C.      Preparatory Costs

        The plaintiff seeks $44,544.68 in initial and preparatory costs. (ECF 1, Ex. 4 at 33.)
Bannum’s claims for preparatory costs fall into six categories: (1) the estimated hours spent by
Bannum Vice President of Operations, Sandy Allen; (2) the amount paid to Lee Demers
Construction for alterations to Bannum’s New Orleans facility; (3) the charges made on
Bannum’s American Express business card for the storage and transportation of beds, equipment,
furniture, office items, and the like; (4) the non-refundable deposit made to Fortune One Property
for the New Orleans facility; (5) the fees incurred in setting up a limited liability company
(“LLC”) for the New Orleans facility; and (6) delivery costs associated with the contract. (Id. at
34-35.)

        The defendant acknowledges that these costs are recoverable after a termination for
convenience. See FAR 52.249-2(g); FAR 31.205-42. The defendant argues, however, that the
plaintiff has failed to provide the documentation to justify and support its claims. All that
Bannum has submitted in support of its claims for these costs is a spreadsheet it prepared based
on its general ledger. Bannum’s summary of costs from its general ledger, the defendant argues,
is insufficient to support the amounts it claims for these preparatory costs. The spreadsheet is
unverified; the plaintiff has not provided any explanation as to how it prepared the spreadsheet,
who prepared it, or what source documents underlie the figures.

        The plaintiff bears the burden of proving its termination costs with certainty. Corban
Indus., 24 Cl. Ct. at 286. Bannum submitted a summary of costs from its general ledger in
support of its termination settlement proposal in each of the preparatory-cost categories. (See
ECF 1, Ex. 4 at 45-54.) As part of that submission, a spreadsheet noted the “Total Estimated
Hours” that Ms. Allen allegedly expended on the terminated contract. (Id. at 47.) The
spreadsheet noted an estimate of hours spent on each individual task, along with Ms. Allen’s
wage rate of $22.11 per hour. (Id.) Bannum has not provided the basis for Ms. Allen’s wage
rate, such as an explanation of its method of calculating the rate. To support its claim for these
costs, Bannum has not submitted a declaration from Ms. Allen in support of the hours claimed,
her pay stub, or any other documentation. While Mr. Rich does attest to Ms. Allen’s wage rate




                                                10
(ECF 24, Ex. 1, ¶ 28), and while that sworn attestation might be enough to support the wage rate,
the number of hours remains unsupported.3

        The summary of costs also included $27,720 that Bannum allegedly paid to Lee Demers
Construction for alterations to the New Orleans facility. (ECF 1, Ex. 4 at 52.) The defendant
obtained an invoice from Lee Demers Construction to support Bannum’s claim of construction
expenses, but the invoice notes only a request to Bannum for a deposit of $27,000; it labels John
Rich as the intended recipient but does not bear any mark indicating a returned payment. (See
ECF 23, App. at 23.) Despite the defendant’s subpoena request for payment documentation, Lee
Demers Construction produced no proof that the plaintiff paid the invoice. (ECF 25 at 9.) The
plaintiff likewise provided no payment documentation beyond the spreadsheet to show that it had
paid the invoice. The defendant argues, and the Court agrees, that in the absence of
documentation showing that Bannum has paid the invoice, an invoice requesting payment of a
deposit suggests that the more likely explanation is that the construction firm did not perform
alterations.

         Similarly, Bannum has not provided payment documentation for any of the remaining
initial and preparatory costs; instead, it relies on the spreadsheet it prepared itself and submitted
to the BOP and again to the Court in support of its complaint. The Court is confronted with a
spreadsheet of alleged costs without any explanation of the method of its preparation or
declaration attesting either to that method or to its accuracy. Despite the contracting officer’s
request for documentation for the costs claimed (ECF 1, Ex. 5), the plaintiff did not submit to the
BOP payroll records, timesheets, invoices, proof of payment, contracts, or any other source


   3
      Under a schedule proposed by the parties and accepted by the Court, discovery in the case
was initiated in October 2019 and was due to conclude at the end of April 2020. (ECF 12.) On
the date discovery was due to conclude, the parties jointly moved to extend the deadline to
complete discovery until the end of August 2020. (ECF 16.) That same day, the Court granted
the parties’ motion, again accepted the parties’ proposed schedule, and extended discovery
through August 2020. In doing so, the Court advised the parties that further extensions of the
discovery deadline would not be forthcoming. (ECF 17.) Shortly before the revised closing date
of discovery, the plaintiff moved to extend discovery to the end of October 2020. Among the
issues that remained outstanding was Ms. Allen’s deposition. (ECF 18.) The plaintiff indicated
that Ms. Allen, the plaintiff’s own employee, was unavailable for a deposition for several weeks
due to “a personal matter.” The defendant opposed the motion. (ECF 19.) The Court denied the
plaintiff’s motion because the plaintiff had failed to explain why additional time was necessary
to complete discovery. (ECF 20.) With respect specifically to Ms. Allen’s deposition, the Court
noted that simply asserting “a personal matter” did not demonstrate good cause. The Court
allowed the plaintiff to renew its motion, including under seal if needed to protect private or
health information, to extend discovery in order to allow for Ms. Allen’s deposition if the
plaintiff could provide an explanation for Ms. Allen’s unavailability sufficient to show good
cause to extend the deadline for that purpose. The plaintiff never renewed its motion in order to
take Ms. Allen’s deposition and did not submit a declaration of Ms. Allen in response to the
defendant’s motion for summary judgment.

                                                 11
documentation in support of its claimed costs. Bannum has failed to produce any such
documentation during discovery and has not provided any to the Court in opposition to the
defendant’s motion for summary judgment.

         Instead, Bannum continues to rely on the spreadsheet it prepared and on a declaration by
its president, John Rich. Mr. Rich does not indicate that he prepared the spreadsheet or that he
has personal knowledge of any of the costs it includes. He notes that he is “fully familiar” with
the matters to which he attests (ECF 24, Ex. 1, Decl. of John D. Rich ¶ 2) but fails to explain
how the spreadsheet was prepared, what documentation was consulted in its preparation, or what
documentation is available to support its contents. It is possible the spreadsheet could have
raised disputed issues of material fact, a question the Court does not resolve, if it had been
verified in some manner or had supporting materials appended. Mr. Rich, however, did not
verify the spreadsheet, and no one else has done so either.

        The defendant cites to authority involving similar pricing data to support its motion for
summary judgment. In reviewing an Armed Services Board of Contract Appeals decision, the
Federal Circuit recently found that the Board did not err in finding that a contractor had failed to
prove the reasonableness of its costs. Kellogg Brown & Root Servs., Inc. v. Sec'y of the Army,
973 F.3d 1366 (Fed. Cir. 2020). The case involved a claim for equitable adjustments for which
the reasonableness of cost was at issue. The Federal Circuit found that the contractor failed to
support the reasonableness of its double-handling costs with any record evidence. Id. at 1374.
The contractor had submitted only spreadsheets summarizing monthly costs but never submitted
pricing data from other sources. Id. Additionally, the contractor’s description of the work
performed lacked necessary detail. Id. Likewise, in White Buffalo Constr., Inc. v. United States,
52 Fed. Cl. 1, appeal dismissed, 45 F. App’x 906 (Fed. Cir. 2002), this court held that “[a] mere
estimation performed years later of hours believed to be worked” is insufficient in light of
plaintiff’s “burden of proving that these wages were actually incurred.” Id. at 13. This court
similarly found that it could not rely on general ledgers that lacked both explanation and
supporting documentation for the information contained in those ledgers. See Englewood
Terrace Ltd. P’ship v. United States, 113 Fed. Cl. 718, 739 (2013), aff’d, 629 F. App’x 977 (Fed.
Cir. 2015).

        The plaintiff distinguishes these cases, noting that Kellogg was not decided in the context
of a summary judgment motion and White Buffalo was resolved at trial. The court decided
Englewood Terrace following a remand from the Federal Circuit on one portion of the damages
calculation previously determined at trial; the court reviewed the trial record and additional
submissions of the parties on remand. Id. at 719-20. The Court recognizes also that the analysis
in Kellogg did not stand on the lack of record evidence alone. The Federal Circuit considered
several other deficiencies, not relevant here, in the contractor’s cost data. See Kellogg, 973 F.3d
at 1374. Additionally, the Kellogg court was limited by the standard of review on appeal. The
reasonableness of a cost, as a finding of fact, could have been set aside only if it was “‘(A)
fraudulent, arbitrary, capricious; (B) so grossly erroneous as to necessarily imply bad faith; or
(C) not supported by substantial evidence.’” Id. at 1370 (quoting 41 U.S.C. § 7107(b)).

        Nonetheless, the Court finds the reasoning in these cases persuasive. It is undisputed that
the plaintiff has the burden to prove its termination costs with more than mere speculation. See
                                                12
Corban Indus., 24 Cl. Ct. at 286. In Corban, a decision on a motion for summary judgment, the
“plaintiff provided no cost information, nor explained why it was unable to separate and
document its costs.” Id. at 287. The court granted summary judgment “insofar as plaintiff’s
failure to raise a genuine issue concerning the absence of evidence of costs of materials and
plaintiff’s failure to explain its inability to produce this evidence preclude plaintiff from
recovering termination costs for materials, including profit.” Id. at 288.

        In this case, Bannum has not produced records supporting the costs it has claimed,
despite having been requested to do so by the contracting officer and again to address the
sufficiency of the records supporting its claims before this Court. Bannum also does not claim to
have further proof of its costs to present at a later stage of litigation; instead, it argues only that
the information summarized from its general ledger and contained in the spreadsheet is adequate
to support its claim for termination costs, at least at the summary judgment stage. Bannum’s
summary of costs, however, provides only a spreadsheet with various costs and prices, noting an
“Explanation of Costs” in single phrases, such as “Moving & Storage Costs” or “LLC for New
Orleans Contract.” (ECF 1, Ex. 4 at 52.) The spreadsheet provides only general estimates of
Ms. Allen’s time. (Id. at 47-50.) The plaintiff does not support any of the cost categories with
other sources beyond these spreadsheets.

        Spreadsheets in the control of and prepared by the claimant are inadequate without
supporting receipts of other evidence, or at least some explanation by the person who prepared
them to explain how they were prepared and how the information in them was validated. Such
documents are easy to manufacture and manipulate. There is no evidence that Bannum has
manipulated the spreadsheets presented in support of its claimed costs, and the Court does not
suggest that it has; yet, there is likewise no evidence contemporaneous with those costs to
support them. Companies do not do business without receipts, contracts, documentation of costs,
and the like. And companies do not remain in business by failing to maintain such records, at
least for as long as the tax man may be able to come in and check the books.

        The “best evidence” rule, Rule 1002 of the Federal Rules of Evidence (“FRE”), similarly
requires the original records to support a claim when a party seeks to prove the contents of a
writing. FRE 1002; RN Expertise, Inc. v. United States, 97 Fed. Cl. 460, 473 (2011); see also
Bendix Corp. v. United States, 220 Ct. Cl. 507, 519 (1979) (“It is well settled, under the best
evidence rule, that in proving the contents of a document, the document itself must be produced
unless it is shown to be unavailable through no fault of the proponent.”). The plaintiff has not
produced original records, but, instead, has provided only a summary of costs from its general
ledger.

      The admission of summaries as evidence is governed by FRE 1006.4 In Doninger Metal
Products, Corp. v. United States, 50 Fed. Cl. 110 (2001), this court found, on a motion for


   4
       FRE 1006 provides:



                                                  13
summary judgment, that the plaintiff’s pricing summaries were insufficient under FRE 1006.
Centering its analysis on the reliability of summary documents, the court found that the plaintiff
was “obligated under [FRE] 1006 to provide an opportunity to the defendant to review and
object to the underlying documents.” Id. at 131. FRE 1006 recognizes “‘that the preparation of
summaries from other documents carries risks of error or distortion that must be guarded against
by giving the opposing party an opportunity to review and object to the underlying documents.’”
Id. at 130 (quoting Conoco Inc. v. Dep’t of Energy, 99 F.3d 387, 393 (Fed. Cir. 1997)). The
plaintiff could not produce the source documents underlying its summaries and could not
demonstrate a factual issue regarding the location of the documents necessary to prove its claims.
Id. at 131,135. Because the plaintiff could not show that there was a disputed material fact, the
court granted the defendant’s motion for summary judgment. Id. at 139-40.

         In this case, the plaintiff has had multiple opportunities to produce admissible evidence—
or at least point to some underlying admissible evidence it plans to present at trial—to support its
claimed costs. See Alpha I, 93 Fed. Cl. at 295 (“At the summary judgment stage, the underlying
information, rather than the form of the information, must be admissible.”). The contracting
officer requested the source documentation; Bannum did not produce it. If it had, this aspect of
the suit would have been resolved before arriving at the Court’s doorstep. The defendant took
discovery of the plaintiff and sought such records in discovery; Bannum did not produce them.
The defendant now argues that the absence of such records dooms Bannum’s case. Once again,
instead of meeting the point head-on, Bannum simply asserts that it need not produce these
records to defeat summary judgment. On that point, Bannum is wrong.

         The burden the Court places on Bannum is modest. The plaintiff need not prove its case
at this stage. It must, however, show that it has a case to make at trial. The plaintiff claims that
the defendant has failed to meet its burden of showing that no material facts are in dispute, but
the plaintiff cannot avoid summary judgment based on its own failure to provide some indication
that it has proof that would ultimately be admissible at trial to support its asserted facts.

        The Court finds that the spreadsheets prepared by the plaintiff—unverified by the person
who prepared them and unsupported by normal business documentation—are insufficient to
support the plaintiff’s claim for termination costs. The spreadsheets, standing alone, would be
inadmissible at trial and insufficient to support the plaintiff’s case-in-chief, and they are
insufficient to survive a motion for summary judgment. Accordingly, Bannum has failed to raise
a genuine issue concerning the absence of further evidence and cannot recover its preparatory
costs.




               The proponent may use a summary, chart, or calculation to prove
               the content of voluminous writings, recordings, or photographs that
               cannot be conveniently examined in court. The proponent must
               make the originals or duplicates available for examination or
               copying, or both, by other parties at a reasonable time and place.
               And the court may order the proponent to produce them in court.

                                                14
       D.      General & Administrative Expenses; Profit; and Settlement Expenses

        The plaintiff seeks $5,020.94 in general and administrative (“G&A”) expenses, profit of
$5,523.04, and $6,913.26 in settlement expenses. (ECF 1, Ex. 4 at 33.) The G&A expenses are
calculated as 10 percent of the combined total of Bannum’s bid and proposal costs ($5,665.74)
and preparatory costs ($44,544.68). (Id.) The profit requested is calculated as 10 percent of
work performed. (Id. at 34.) The settlement expenses include $4,000 in legal fees and $2,913.26
in continuing costs (continued rental costs for storing furniture for the facility). (Id. at 34-35.)

        The G&A expenses are based on a percentage of other costs that, as discussed previously,
are not recoverable, i.e., Bannum’s bid and proposal costs and preparatory costs. The bid and
proposal costs are not recoverable because the plaintiff has failed to support its contention that
the defendant did not fairly and honestly consider its proposals. The preparatory costs are not
recoverable because the plaintiff has failed to provide the documentation needed to support those
costs. Because the plaintiff bases its G&A expenses entirely on other nonrecoverable costs, it
cannot recover those expenses.

         A “reasonable allowance for profit of work done” is allowable under the termination for
convenience regulation. FAR 52.249-2(f). Bannum allegedly calculated profit based on a
percentage of work performed, but Bannum has conceded that “the contract was terminated
before performance could begin.” (ECF 1, Ex. 4 at 34 n. ii.) Because the regulation limits
recovery of profit to “work done,” when no work is performed under the contract, no claim for
profit is available under the regulation. Having conceded the essential fact necessary for its
claim for profit, the plaintiff cannot recover profit as a matter of law.

        A contractor may recover settlement expenses under the termination for convenience
regulation. See FAR 52.249-2(g)(3). The plaintiff seeks legal fees and rental costs but supports
these costs only with its spreadsheet. As the Court already explained regarding Bannum’s
preparatory costs, its spreadsheet is insufficient to establish its termination costs with certainty.
The plaintiff has failed to provide supporting documentation, and it does not claim that any
further documentation is forthcoming. As a result, the plaintiff cannot recover its settlement
expenses.

       E.      Lost Profits and Overhead

        Distinct from the claim for profit rejected above in III.D, the plaintiff also seeks
$216,727.80 in estimated lost profits and overhead based on the BOP’s alleged breach of
contract. (ECF 1, Ex. 4 at 33 & 35.) The plaintiff alleges a breach of contract due to the BOP’s
bad faith.

        When a termination for convenience is “tainted by bad faith or an abuse of contracting
discretion,” a breach of contract results. Krygoski Const. Co., Inc. v. United States, 94 F.3d
1537, 1541 (Fed. Cir. 1996), cert. denied, 520 U.S. 1210 (1997). The plaintiff must present clear
and convincing evidence of bad faith to overcome the presumption that the government acted in
good faith. Am-Pro Protective Agency, Inc. v. United States, 281 F.3d 1234, 1239 (Fed. Cir.
2002). To overcome the defendant’s motion for summary judgment, the plaintiff “must point to
                                                 15
an evidentiary conflict created on the record; mere denials or conclusory statements are
insufficient.” SRI Int’l, 775 F.2d at 1116; see also Hoch v. United States, 31 Fed. Cl. 111, 114
(1994) (“In opposing a motion for summary judgment, the non-movant may not simply rest on
mere allegations on issues it asserts are disputed.”).

       The plaintiff presents two theories of the BOP’s alleged bad faith, resulting in a breach of
contract:

               [E]ither the BOP intended to terminate the contract as soon as it
               became possible to award said contract to VOAGNO, or counsel and
               other BOP personnel directed the Contracting Officer to terminate
               Bannum’s contract at the earliest opportunity, in such a manner that
               the Contracting Officer abdicated his independent decision-making
               authority when he followed said direction in direct contravention of
               his prior award of the contract to Bannum.

(ECF 24 at 16.) The plaintiff has failed to present anything other than mere assertions to support
these theories.

        The plaintiff tells a story of “certain forces at work within the BOP and VOAGNO” that
redirected the contract from Bannum to VOAGNO. (ECF 24 at 15.) The BOP initially awarded
Bannum the contract considering its evaluation criteria. (Id.) Then, after VOAGNO filed its
protest, the BOP took corrective action, rather than standing behind Bannum. (Id.) The plaintiff
alleges that counsel for the BOP had shown animus toward Bannum for being a “litigious
contractor.” (Id. at 16.) Bannum alleges that BOP counsel has suggested that the BOP would be
better off with Bannum out of business.5 (Id. at 4 & 16.) The BOP then terminated Bannum’s
contract and allegedly delayed award under the new solicitation, awarding multiple sole-source
bridge contracts to VOAGNO as the incumbent. (Id. at 15.) The contracting officer ultimately
eliminated Bannum from the competition, allegedly “improperly challeng[ing] Bannum’s right-




   5
       The plaintiff cites to ECF 1, Exhibit 4 at pages 1, 2, and 5 for support. Exhibit 4 is
Bannum’s final termination settlement proposal. It contains multiple documents, including a
memorandum from the Camardo Law Firm to the BOP contracting officer, three redacted notices
from the BOP providing justification for other than full and open competition for bridge
contracts to VOAGNO, and Bannum’s Form 1436, which requests costs on a “total cost” basis.
It is unclear to which among these documents the plaintiff cites, though its argument is likely
referencing the memorandum. The memorandum mentions the “BOP counsel who detests
Bannum” on page 1 and “a BOP attorney with a history of animosity toward Bannum” on page
2, and alleges that “BOP counsel and certain members with the BOP have shown for years their
disdain and hatred toward Bannum” on page 5. (ECF 1, Ex. 4.) The Court is unable, however,
to find support in the cited exhibit (or any other exhibit) for Bannum’s allegation that the BOP
counsel suggested that the BOP would be better off with Bannum out of business.

                                                16
to-use documentation.” (Id.) In so doing, Bannum alleges that the BOP improperly eliminated
full and open competition for the contract. (Id. at 16.)

        The undisputed facts fill in the gaps and expose the plaintiff’s story for what it is: mere
speculation of animus unsupported by the record before the Court. After VOAGNO filed its
protest, the BOP reevaluated the proposals. (ECF 1, ¶ 8.) As noted above, the contracting
officer identified four issues that necessitated the BOP’s corrective action. (ECF 23, App. at 2.)
In response to the identified issues, the BOP terminated its contract with Bannum and began a
new solicitation. (ECF 1, ¶ 9.) Bannum challenged the BOP’s corrective action at the GAO, and
the GAO dismissed the protest, finding that the record showed that “the concerns raised by the
contracting officer reasonably justified the agency’s decision to take corrective action.” (ECF
23, App. at 10.) The GAO also dismissed Bannum’s protest that claimed the termination of its
contract was improper. (ECF 1, Ex. 1.); see also Nationwide Roofing and Sheet Metal Co., Inc.
v. United States, 14 Cl. Ct. 733 (1988) (holding that the Air Force properly terminated a contract
award for convenience after discovering that the lowest bidder’s bid had been improperly
declared nonresponsive).

        During the new solicitation, the contracting officer learned that the property Bannum
planned to use had been sold. (ECF 23, App. at 7.) In two prior procurements, Bannum had not
informed the BOP when it had lost the right to use a property. (Id. at 6.) Considering the new
information and the BOP’s previous experience with Bannum, the contracting officer, on three
separate occasions, requested updated right-to-use documentation. (Id. at 7.) When Bannum
failed to provide that documentation, the contracting officer eliminated it from the competitive
range. (Id.)

        Bannum protested its exclusion from the competitive range, but the GAO denied the
protest. (Id.) The GAO found that “despite its contentions of agency animus, Bannum has failed
to provide sufficient support for its allegations that the contracting officer acted in bad faith or
was otherwise biased against the protester.” (Id. at 18.) The GAO’s decisions are not binding on
this Court, but they reflect that the plaintiff previously suffered a failure of proof on its claim of
bad faith. That failure, together with the allegations in its complaint here, should have made the
BOP’s bad faith a central element of the opportunity the plaintiff had to take discovery from the
BOP in this case. Despite having had that opportunity, the plaintiff has presented no evidence
apart from hearsay and speculation regarding the bad faith of BOP officials.

       Ultimately, the BOP excluded Bannum from the competition and awarded VOAGNO the
contract. The plaintiff, however, fails to provide any support for its allegation that the BOP
improperly redirected the contract to VOAGNO. See Kalvar Corp., Inc. v. United States, 211 Ct.
Cl. 192, 199 (1976) (“The mere fact that a contracting officer awards a contract to another
company after terminating the plaintiff’s contract is insufficient to show bad faith.”).

        In a decision on a motion for summary judgment, this court found that a contractor had
failed to establish by clear and convincing evidence that the Air Force’s termination of a contract
for convenience was in bad faith. Rice Sys., Inc. v. United States, 62 Fed. Cl. 608 (2004).
Deposition testimony contained what Judge Horn called “uncorroborated allegations” of gender

                                                 17
discrimination. Id. at 631. Without more, the uncorroborated allegations failed to meet the clear
and convincing evidence standard. Id.

         The plaintiff here similarly relies solely on uncorroborated allegations from its own
lawyer of the BOP’s bad faith without pointing to an evidentiary conflict. The undisputed facts
show that the contracting officer had a good faith basis for terminating Bannum’s contract, and
Bannum has lost at the GAO in each of its challenges. As the non-moving party to a motion for
summary judgment, the plaintiff must provide more than allegations to show that there are
material facts in dispute. Bannum had an opportunity to take whatever discovery it needed in
order to develop a factual basis to support its assertions of bad faith on the part of the BOP and
its officials. The plaintiff has failed to adduce, or at least place in the record before the Court,
facts that put in dispute the issue of whether the BOP acted in bad faith. Because the plaintiff
has failed to demonstrate that there are material facts in dispute, it cannot recover lost profits and
overhead based on a breach-of-contract theory.

IV.    CONCLUSION

       The plaintiff is not entitled, under either the Tucker Act or the Contract Disputes Act, to
recover any of the costs or profit it claims as a result of the defendant’s termination of the
contract for convenience. The Court grants the defendant’s motion for summary judgment.

       The Court will issue an order directing judgment for the defendant in accordance with
this memorandum opinion.


                                                                      s/ Richard A. Hertling
                                                                      Richard A. Hertling
                                                                      Judge




                                                 18